ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_01_FR.txt. 27

OPINION DISSIDENTE DE M. SCHWEBEL, VICE-PRÉSIDENT
[Traduction]
Je suis au regret de n’avoir pu me rallier à l’arrêt de la Cour.

En droit des traités, selon les termes de feu sir Hersch Lauterpacht,
juge éminent et autorité en matière de droit des traités, «l’objet essentiel
de l'interprétation, à savoir la mise au jour de l’intention des parties», est
primordial:

«Expresse ou tacite, intention des parties est la loi. Toutes consi-
dérations — relatives à l’effet utile ou à d’autres aspects — qui ten-
dent à transformer l'intention vérifiable des parties en un facteur
d'importance secondaire sont contraires au but véritable de l’inter-
prétation.» (H. Lauterpacht, «Restrictive Interpretation and the
Principle of Effectiveness in the Interpretation of Treaties», The Bri-
tish Year Book of International Law, 1949, vol. XXVI, p. 73.)

Comme l’a écrit lord McNair, autorité non moins distinguée en matière
de droit des traités et ancien président éminent de la Cour:

«On trouvera de nombreuses références … à la nécessité essentielle
de donner effet aux «simples termes» d’un traité, ou d’interpréter les
mots suivant leur «sens général et ordinaire»... Mais cette prétendue
règle d’interprétation semblable à d’autres n’est qu’un point de
départ, un guide à priori, et elle ne saurait faire obstacle à la quête
essentielle dans l’application des traités, à savoir la recherche de
l'intention que les parties contractantes avaient réellement en s’expri-
mant comme elles l’ont fait.» (Lord McNair, The Law of Treaties,

1961, p. 366.)

En droit, on entend par «intention des parties» l’intention commune
aux deux parties. Il ne s’agit pas de l’intention particulière de chacune,
que l’autre ne partage pas. Il serait antinomique de parler de «l’»inten-
tion «des parties» pour dénommer l'intention distincte de chacune
d’elles.

Selon la jurisprudence de la Cour, seule l’intention commune des deux
parties est attributive de compétence. Comme une chambre de la Cour l’a
dit dans l'affaire du Différend frontalier terrestre, insulaire et maritime,
«c’est seulement de la rencontre des volontés ... que naît la compétence »
(C.LJ. Recueil 1992, p. 585, par. 378). Cette intention peut être exprimée
conjointement, comme par la conclusion d’un compromis. Elle peut s’ex-
primer unilatéralement, comme sur la base de déclarations concor-
dantes ou identiques d’acceptation de la juridiction obligatoire de la
Cour faites conformément à la clause facultative ou sur la base de clauses

25
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 28

conventionnelles. Mais si cette intention commune fait défaut, si une
seule des parties, et non les deux, entend conférer compétence à la Cour,
cette dernière n’est pas compétente pour trancher le fond du différend.

De mon point de vue, les principes élémentaires que je viens de rappeler
se conjuguent pour faire échec à la compétence de la Cour en l’espèce.

Avant d’expliquer ce qui m’améne à une telle conclusion sur les faits de
l'instance, il peut être utile d’exposer certaines règles de droit relatives à
Pinterprétation des traités.

LES TRAVAUX PRÉPARATOIRES DANS LA PERSPECTIVE
DE LA CONVENTION DE VIENNE

La Cour reconnaît que la convention de Vienne sur le droit des traités
est une codification du droit international faisant autorité. Toutefois, les
dispositions de cette convention relatives à l’interprétation des traités ont
été particulièrement contestées, jusqu’à un certain point au sein de la Com-
mission du droit international qui les a rédigées et beaucoup plus vivement
au sein de la conférence des Nations Unies sur le droit des traités. Elles ont
néanmoins été adoptées à de larges majorités. A la date de rédaction de
la présente opinion, la convention compte soixante-dix-huit parties, au
nombre desquelles ne figurent ni Bahreïn ni Qatar (ni les Etats-Unis d’Amé-
rique, principal auteur des critiques à l’encontre de ces dispositions).

Dans son troisième rapport sur le droit des traités, l’'éminent rappor-
teur spécial de la Commission, sir Humphrey Waldock, a exposé une
méthode que la Commission a admise dans ses travaux ultérieurs relatifs
à l'interprétation des traités et que la conférence de Vienne elle-même a
finalement adoptée:

«Les auteurs diffèrent aussi en quelque mesure dans leur attitude
fondamentale à l’égard de l'interprétation des traités selon l’impor-
tance relative qu’ils attachent

a) au texte du traité en tant qu’expression authentique des inten-
tions des parties;

b) aux intentions des parties en tant qu’élément subjectif distinct du
texte; et

c) à l’objet et au but déclarés ou apparents du traité.

Certains auteurs, comme sir H. Lauterpacht, font porter l’accent
principal sur les intentions des parties et, par conséquent, admettent
qu’on fasse amplement appel aux travaux préparatoires et à d’autres
preuves des intentions des Etats contractants en tant que moyens
d'interprétation. D’autres auteurs attachent beaucoup d’importance
à l’objet et aux buts du traité et sont par conséquent plus disposés,
notamment dans le cas de traités multilatéraux généraux, à admettre
des interprétations téléologiques du texte allant au-delà ou s’écartant
même des intentions primitives des parties telles qu’elles sont expri-
mées dans le texte. Mais la plupart des auteurs modernes insistent

26
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 29

sur la primauté du texte en tant que base d’interprétation des traités,
tout en accordant une certaine place aux preuves extrinsèques des
intentions des parties et à l’objet et aux buts du traité en tant que
moyens permettant de redresser ou, dans une mesure limitée, de
compléter le texte.» (Annuaire de la Commission du droit internatio-
nal, 1964, vol. II, p. 54-55, par. 4.)

En méme temps, sir Humphrey Waldock ajoutait que:

«application d’un grand nombre de ces principes est plutôt discré-
tionnaire qu’obligatoire, et l’interprétation des documents est dans
une certaine mesure un art, non une science exacte» (ibid., p. 55,
par. 6).

En aucun cas, les intentions des parties ne devraient étre dépréciées. Au
contraire,

«il faut présumer que le texte est l’expression authentique de l’inten-
tion des parties et que, par suite, le point de départ, comme aussi le
but de l’interprétation est d’élucider le sens du texte, et non pas de
rechercher ab initio quelle était l'intention des parties. Sans exclure le
recours à d’autres indices de l’intention des parties, s’il y a lieu, l’ar-
ticle fait du texte lui-même le facteur primordial de l'interprétation du
traité.» (Jbid., p. 57, par. 13.)

Sir Humphrey Waldock a expliqué plus avant ses propositions, qui sont
aujourd’hui reprises, pour l’essentiel, dans le texte de la convention de
Vienne:

«{quand] le sens naturel et ordinaire des termes, dans leur contexte,
n’aboutit pas à un résultat plausible ou [quand], pour une raison ou
l’autre, le sens n’est pas clair ... il est admissible que le sens des
termes soit déterminé, d’aprés des preuves ou des indications rela-
tives aux intentions des parties, en dehors du sens ordinaire des mots
employés» (ibid., p. 58, par. 16).

En conséquence, le texte proposait de reconnaitre:

«que l’on peut avoir recours à des preuves ou indices extérieurs de
l'intention des parties aux fins: a) de confirmer le sens naturel et
ordinaire d’un terme; b) de déterminer le sens d’un terme ambigu
ou obscur ou d’un terme dont le sens naturel et ordinaire conduit
à une interprétation absurde ou déraisonnable; c) d’établir le sens
spécial que les parties ont attribué à un terme» (ibid, p. 59,
par. 20).

Sir Humphrey Waldock a fait observer:

«De plus, c’est la pratique constante des Etats et des tribunaux
d’examiner les travaux préparatoires pertinents pour y chercher tout
ce qui peut éclairer le sens du traité. ...

27
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 30

Le recours aux travaux préparatoires en tant que moyens subsi-
diaires d'interprétation du texte est fréquent ... tant dans la pratique
des Etats que dans les affaires dont sont saisis les tribunaux interna-
tionaux.» (Annuaire de la Commission du droit international, 1954,
vol. IL, p. 59, par. 20 et 21.)

Il ajoutait:

«Il est généralement reconnu aujourd’hui qu’une certaine pru-
dence est de mise dans l’utilisation des travaux préparatoires comme
moyens d'interprétation. Sauf dans le cas mentionné, ils ne consti-
tuent pas des moyens authentiques d'interprétation. Ce ne sont que
de simples preuves à mettre en regard des autres preuves pertinentes
de l’intention des parties, et leur force dépend de la mesure dans
laquelle ils témoignent de l’accord commun des parties sur le sens
attaché aux termes du traité.» ({bid., p. 59-60, par. 21.)

On sait bien comment ce qui allait devenir les articles 31 et 32 de la
convention de Vienne a évolué par la suite au sein de la Commission, à la
lumière des commentaires et propositions des gouvernements et, à son
point culminant, au sein de la conférence elle-même; cette évolution cor-
respond pour l’essentiel à ce qui vient d’être retracé. Mais il pourrait
être instructif, aux présentes fins, de citer certains éléments supplémen-
taires des travaux préparatoires de la convention de Vienne, tels qu’ils
ressortent en premier lieu des débats de l’organe qui a élaboré le projet de
convention:

«Il est vrai qu’il existe plusieurs décisions de la Cour internatio-
nale de Justice et des tribunaux arbitraux qui vont toutes apparem-
ment dans le même sens, selon lesquelles les travaux préparatoires
n’ont servi qu’à confirmer ce qui avait été jugé comme étant le sens
clair du texte d’un traité. Cependant, ces précédents seraient beau-
coup plus convaincants si, dès le début, la Cour ou le tribunal avait
refusé d’admettre tout recours aux travaux préparatoires tant qu'ils
n'auraient pas établi si le texte était clair ou ne l'était pas; or, ce qui
est arrivé, en fait, c’est que, dans tous ces cas, les travaux prépara-
toires ont été amplement produits devant la Cour ou le tribunal arbi-
tral par l’une ou par l’autre partie, voire par les deux parties. Dans
ces conditions, c’est côtoyer de bien près la fiction juridique que de
dire que les travaux préparatoires n’ont été utilisés que pour confir-
mer une opinion à laquelle on serait déjà arrivé en prenant pour base
le texte du traité. Il est impossible de savoir par quels procédés les
juges parviennent à leur décision et il est particulièrement difficile de
souscrire à la proposition selon laquelle les travaux préparatoires
n'auraient pas effectivement contribué à former leur opinion sur le
sens d’un traité qu’ils ont néanmoins dit être clair d’après le texte,
alors que les plaidoiries ont montré en réalité qu’il ne l’était pas.
Quoi qu’il en soit, on peut supposer que les praticiens du droit inter-

28
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 31

national sont tous libres d’utiliser à leur guise les travaux prépara-
toires.» (Annuaire de la Commission du droit international, 1964,
vol. I, M. Rosenne, p. 296-297, par. 17.)

«la notion de clarté ou d’ambiguité d’une disposition est toute rela-
tive; parfois il faut se reporter aux travaux préparatoires ou exami-
ner les circonstances de la conclusion du traité afin de savoir si le
texte est vraiment clair et si sa clarté apparente n’est pas en fait
trompeuse» (ibid., M. Yasseen, p. 327, par. 56).

«A son avis, c’est ne pas tenir compte de la réalité que d’imaginer
que les Etats, les organisations et les tribunaux ne consultent pas
vraiment les travaux préparatoires chaque fois qu’ils le jugent néces-
saire, avant le début ou durant une phase donnée de la procédure,
encore qu’ils puissent prétendre ensuite n’y avoir pas attaché beau-
coup d’importance. ... la mention de la confirmation et, a fortiori, de
la vérification, tend a affaiblir le texte d’un traité en ce sens qu’elle
donne l’autorisation expresse de l’interpréter à la lumière d’autres
éléments; c’est néanmoins ce qui se produit dans la pratique.» (Jbid.,
sir Humphrey Waldock, p. 328, par. 65.)

Le texte de la convention adopté à Vienne au sujet des «moyens com-
plémentaires d’interprétation» (art. 32) dispose que:

«Il peut être fait appel à des moyens complémentaires d’interpré-
tation, et notamment aux travaux préparatoires et aux circonstances
dans lesquelles le traité a été conclu, en vue soit de confirmer le sens
résultant de l'application de l’article 31, soit de déterminer le sens
lorsque l’interprétation donnée conformément à l’article 31:

a) laisse le sens ambigu ou obscur...»

Mais ce qui n’a pas été réglé, c’est ce qui advient quand les travaux pré-
paratoires ne confirment pas, mais contredisent le sens dégagé par l’appli-
cation de la règle générale d'interprétation. Quelques passages, dans les
exposés du rapporteur spécial, semblent pencher dans un sens ou dans un
autre. Dans la citation qui précède, celui-ci indique que le processus de
confirmation ou de vérification pourrait effectivement contribuer à «affai-
blir» le texte d’un traité.

Il est étonnant que cette question capitale ait si peu retenu l’attention.
Sans doute est-ce le représentant du Portugal à la conférence de Vienne
qui a apporté la réponse la plus pertinente:

«Que se passerait-il dans l’hypothèse ou, en présence d’un traité
dont le texte est apparemment clair, l'examen des travaux prépara-
toires et des autres circonstances environnantes, qui devait confirmer
le sens de ce texte, viendrait à révéler une signification différente? On
ne peut jamais être sûr d’avance que ces circonstances confirmeront le
sens littéral du traité. Si l’on met l’accent sur la bonne foi, il semble
que l’on devrait alors tenir compte de telles circonstances, même

29
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 32

si elles n’apportent pas la confirmation du sens...» (Conférence des
Nations Unies sur le droit des traités, première session, 1968, Docu-
ments officiels, p. 198.)

Il est révélateur pour Vaffaire dont la Cour est saisie qu’aucun des
conseils de l’une ou l’autre Partie ne semble avoir envisagé qu’il puisse
être discutable ou hors de propos de centrer leur argumentation sur le
contenu des travaux préparatoires. Aucune des deux Parties n’a laissé
entendre que le texte du traité était tellement clair que la Cour serait
fondée à refuser d'apprécier dans sa décision le poids des travaux prépa-
ratoires. Embourbées comme elles l’étaient dans les profondes ambiguïtés
du texte, les Parties ont pu commettre cette omission significative. De
même, aucune des Parties n’a fait valoir que les travaux préparatoires
étaient fragmentaires, peu concluants ou justifiaient par ailleurs qu’on en
fasse abstraction ou l’économie.

LES FAITS ET LE DROIT EN L’ESPECE

La Cour fonde sa compétence sur les engagements pris par Qatar et
Bahrein en 1987 et en 1990. Elle a conclu que les échanges de lettres de 1987
et le procés-verbal de Doha de 1990 constituaient des accords internatio-
naux créant des droits et des obligations pour les Parties. Elle ne dit pas
— et Qatar ne le soutenait pas davantage en l’occurrence — que les enga-
gements pris en 1987 suffisent à fonder sa compétence. Il n’est donc pas
contesté que le consentement de Qatar et de Bahreïn à être liés par la
disposition aux termes de laquelle

«toutes les questions en litige seront soumises à la Cour internatio-
nale de Justice, à La Haye, pour qu’elle rende une décision définitive
et obligatoire pour les deux parties...»

n’est pas en lui-méme déterminant. Comme les Parties en conviennent, et
comme la Cour leur en donne acte, le contenu de ces questions en litige
n’a pas été défini en 1987. En outre, les échanges de lettres de 1987 pré-
voyaient la constitution d’une commission tripartite

«en vue d’entrer en rapport avec la Cour internationale de Justice et
d’accomplir les formalités requises pour que le différend soit soumis
a la Cour...»

De l’avis de Bahreïn, cette dernière disposition signifiait que la com-
mission tripartite élaborerait un compromis, interprétation corroborée,
d’après lui, par les travaux ultérieurs de la commission tripartite qui, de
fait, ont porté exclusivement sur la rédaction d’un compromis. Pourquoi
créer un organe comme la commission tripartite si ce n’était pour pré-
parer, et seulement pour préparer, un compromis? Si l’intention avait été
d’autoriser le dépôt d’une requête unilatérale, une commission n’aurait
été ni nécessaire ni créée.

Quant à lui, Qatar a soutenu en l’espèce que, par les engagements

30
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 33

cumulés auxquels elles ont souscrits en 1987 et en 1990, les Parties avaient
inconditionnellement conféré compétence à la Cour pour que celle-ci exa-
mine toutes les questions en litige entre elles. Qatar a fait valoir que, dans
l'intention des Parties, la conclusion d’un compromis n’était que l’une des
manières d’entrer en rapport avec la Cour et de satisfaire aux exigences
applicables pour saisir celle-ci du différend; par le présent arrêt, la Cour
se rallie à cette thèse.

Néanmoins, le projet de lettre au Greffier que Qatar avait soumis en
1987 à l'approbation de Bahreïn en vue de porter le différend devant la
Cour indiquait qu’il faudrait «rédiger le compromis nécessaire à cet
égard...» (mémoire de Qatar, annexe II.18, p. 2; les italiques sont de
moi). Cette lettre de Qatar n’étaie guére la conclusion a laquelle la Cour
est arrivée dans le présent arrét, quand elle dit que:

«tout porte a croire que si la commission a exploré cette voie [du
compromis], c’est simplement parce que celle-ci lui a paru, à l’époque,
la plus naturelle et la plus propre à donner effet au consentement
des Parties» (par. 28).

Au contraire, les éléments de preuve de l’époque, que Qatar lui-même a
apportés, indiquent que les Parties — Qatar tout autant que Bahreïn —
considéraient la conclusion d’un compromis comme «nécessaire». Ainsi,
la conclusion de la Cour sur ce point est sans doute au nombre de celles
qui ne sont pas si «claires».

Quoi qu’il en soit, il demeure admis que les Parties considèrent que
les échanges de lettres de 1987 ne suffisent pas à fonder la compétence de
la Cour. Si ces échanges avaient autorisé le dépôt immédiat d’une
requête unilatérale, l’une ou l’autre des Parties aurait sans doute
exercé cette faculté. Or, quatre ans se sont écoulés avant que Qatar ne
dépose sa requête. De plus, lors des audiences, le conseil de Qatar a
reconnu que:

«Qatar n’a[vait] pas prétendu que les termes de l’accord de 1987
constituaient en eux-mêmes une base immédiate qui permette l’exer-
cice de la compétence de la Cour.» (CR 94/1, p. 49.)

Par conséquent, toute conclusion sur la compétence ne peut se fonder
que sur les effets conjugués des engagements de 1987 et de 1990. II
convient donc de rechercher le sens du procès-verbal de Doha de 1990.
Son passage pertinent est ainsi libellé:

«Les bons offices du Serviteur des deux Lieux saints, le roi
Fahd Ben Abdul Aziz, se poursuivront entre les deux pays jusqu’au
mois de … mai 1991. A l’expiration de ce délai, les deux parties
pourront soumettre la question à la Cour internationale de Justice
conformément à la formule bahreïnite, qui a été acceptée par Qatar,
et aux procédures qui en découlent. Les bons offices de l’Arabie
saoudite se poursuivront pendant que la question sera soumise à
Parbitrage. »

31
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 34

Le principal sujet de désaccord entre les Parties au cours de la phase
actuelle de la procédure, ainsi que la question litigieuse sur laquelle se
son centrés leurs échanges de pièces écrites et d’expertises et leurs plai-
doiries, porte sur le sens du membre de phrase «les deux parties», rendu
dans l’original arabe par l’expression «al-tarafan ». Comme la Cour le
rappelle dans son arrêt, cette disposition est tirée d’un projet présenté à
Doha par le Gouvernement omanais, qui, dans la version proposée par
Oman, se lisait comme suit: «A l'expiration de ce délai, l’une ou l’autre
des parties peut soumettre l’affaire à la Cour internationale de Justice.»
Bahreïn a demandé que cette disposition fût amendée, pour remplacer
«l’une ou l’autre des parties» par «al-tarafan», c’est-à-dire «les deux
parties». Bahreïn a donc insisté pour que l'autorisation de saisir la Cour
donnée à «l’une ou l’autre des parties» fût supprimée, et Qatar a accepté
cet amendement.

Trois points de vue s’affrontent sur la portée de la modification ainsi
apportée au texte omanais.

Bahreïn soutient que son insistance à faire remplacer «l’une ou l’autre
des parties» par «les deux parties», remplacement qu’il a posé comme
condition de sa signature du procès-verbal de Doha, démontre qu’il avait
pour intention d’exclure une saisine unilatérale de la Cour. A mon sens,
cette interprétation est non seulement plausible, mais convaincante.

Qatar fait valoir que ce changement visait à indiquer «clairement que
Qatar et Bahreïn avaient chacun le droit de déposer une requête unilaté-
rale auprès de la Cour». Lors du deuxième tour de plaidoiries, l’agent de
Qatar a soutenu ce qui constitue la dernière position de Qatar sur cette
question cruciale:

«Maintenant, qu’en est-il du projet omanais? Là encore, il n’existe
aucune preuve de l’exclusion d’une requête unilatérale. Sur le projet
omanais, Bahreïn a simplement remplacé «l’une ou l’autre des par-
ties» par «les parties», indiquant ainsi clairement que Qatar ei
Bahreïn avaient chacun le droit de déposer une requête unilatérale
auprès de la Cour. Bahreïn a également ajouté une référence aux
procédures de la Cour. Je pense que ces modifications objectives du
texte ne constituent nullement des répudiations de l'accord réalisé
durant les discussions à Doha pour que la Cour puisse désormais
être saisie par la voie d’une requête unilatérale, mais plutôt des affir-
mations subjectives des intentions qui auraient été celles des négo-
ciateurs de Bahreïn.» (CR 94/7, p. 16.)

Il suffit de lire cet argument pour le rejeter.

Si l'objectif des Parties — si leur intention commune — était d’indiquer
clairement que «Qatar et Bahreïn avaient chacun le droit de déposer une
requête unilatérale auprès de la Cour», la disposition aux termes de
laquelle «l’une ou l’autre des parties peut soumettre l’affaire...» n’aurait
pas été modifiée. Sous cette forme, elle atteignait cet objectif clairement,
simplement et précisément. Tel quel, non modifié ce libellé permettait à
l’une ou à l’autre Partie de déposer une requête unilatérale auprès de la

32
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 35

Cour. On ne s'explique pas comment le remplacement de ce libellé par
«les deux parties» pourrait signifier que chacune des Parties — en raison
de ce changement — était autorisée à déposer une requête unilatérale
auprès de la Cour. Et il est tout aussi incompréhensible de soutenir,
comme l’agent de Qatar l’a fait, que ces «modifications objectives du
texte» du projet omanais — du texte — étaient des «affirmations sub-
jectives des intentions qui auraient été celles des négociateurs de Bahreïn».
Comment des modifications consignées dans un texte agréé par les deux
Parties auraient-elles pu n’être rien de plus que des «affirmations subjec-
tives des intentions qui auraient été celles des négociateurs de Bahreïn »?
En outre, même si, comme semble le soutenir Qatar, on considère que
la modification apportée au texte exprimait l'intention des négociateurs
de Bahreïn, et non pas celle des négociateurs de Qatar, cet argument de
Qatar ne revient-il pas à admettre que l'intention commune des deux
Parties d'autoriser le dépôt d’une requête unilatérale faisait défaut?
Pour sa part, la Cour dit que:

«[elle] ne considère pas nécessaire de faire appel à des moyens com-
plémentaires d’interprétation pour déterminer le sens du procès-ver-
bal de Doha ... toutefois, comme dans d’autres affaires ..., elle estime
pouvoir recourir à ces moyens complémentaires pour y rechercher
une confirmation éventuelle de lPinterprétation qu’elle a tirée du
texte» (arrêt, par. 40).

Elle résume ensuite les arguments des Parties sur les travaux prépara-
toires et conclut:

«La Cour constate que le projet omanais initial autorisait explici-
tement une saisine par l’une ou l’autre des Parties et que cette for-
mulation n’a pas été retenue. Mais le texte finalement agréé ne dis-
pose pas que la saisine de la Cour ne peut être opérée que par les
deux Parties agissant de concert, soit conjointement, soit séparé-
ment. La Cour ne voit pas pourquoi l’abandon d’une rédaction cor-
respondant à l’interprétation que Qatar donne du procès-verbal de
Doha impliquerait que celui-ci dût être interprété selon la thèse de
Bahrein. En conséquence elle n’estime pas pouvoir tirer des travaux
préparatoires tels qu'ils lui ont été présentés — c’est-à-dire réduits
aux divers projets susmentionnés — d'éléments complémentaires
déterminants pour l’interprétation du texte agréé; quelles qu’aient
pu être les motivations de chacune des Parties, la Cour ne peut que
s’en tenir aux termes mêmes du procès-verbal traduisant leur com-
mune intention et à l'interprétation qu’elle en a déjà donnée.»
(Par. 41.)

A mon sens, l’explication ainsi avancée par la Cour, pour étayer son
point de vue selon lequel les travaux préparatoires ne lui fournissent pas
d’éléments complémentaires déterminants pour l'interprétation du texte,
n’est pas convaincante. Parce que «le texte finalement agréé ne dispose
pas que la saisine de la Cour ne peut être opérée que par les deux Parties

33
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 36

agissant de concert», la Cour «ne voit pas pourquoi l’abandon d’une
rédaction correspondant à l’interprétation que Qatar donne du procès-
verbal de Doha impliquerait que celui-ci dût être interprété selon la thèse
de Bahreïn». Mais la suppression des mots «l’une ou l’autre des parties
peut soumettre l'affaire à la Cour internationale de Justice» et leur
remplacement par «les deux parties pourront soumettre l'affaire...»
indiquaient de manière manifeste que Bahreïn n’entendait pas que l’une ou
l'autre des parties puisse soumettre l’affaire; il me semble que si la Cour
ne voit pas quelque chose d’aussi clair, c’est faute d’être disposée à le voir.

Plus haut dans son arrêt, la Cour a conclu qu’une interprétation diffé-
rente de celle qu’elle retient «priverait le membre de phrase de son effet
utile et risquerait en outre d’aboutir à des résultats déraisonnables»
(par. 35). Mais l’analyse que fait la Cour de la suppression du membre de
phrase «l’une ou l’autre des parties» prive justement cette suppression —
et, partant, le texte adopté par les Parties — de son sens utile et conduit,
à mon sens, à un «résultat déraisonnable». Si, en insistant pour que la
disposition permettant à «l’une ou l’autre des parties» de soumettre
Pañffaire à la Cour fût supprimée, et en obtenant cette suppression,
Bahreïn n’avait pas pour intention d’exiger la saisine conjointe de la
Cour, alors quelle était son intention?

La Cour conclut que

«quelles qu’aient pu étre les motivations de chacune des Parties, la
Cour ne peut que s’en tenir aux termes mémes du procés-verbal tra-
duisant leur commune intention et à l’interprétation qu’elle en a déjà
donnée» (par. 41).

Que la Cour ait choisi le mot «motivations» est révélateur de sa dépré-
ciation de l’intention des Parties. Mais, à mon avis, la faille essentielle de
son raisonnement réside en ce qu'elle prétend s’en tenir aux termes
mêmes du procès-verbal «traduisant leur commune intention», alors que
je pense que l’on peut démontrer — ce qui a été fait — que leur intention
commune ne pouvait être d'autoriser une saisine unilatérale de la Cour.

Ainsi, à mon sens, l'analyse que la Cour fait du procès-verbal de Doha
est en désaccord avec les règles d’interprétation de la convention de
Vienne. Elle ne satisfait pas à l’exigence d’une interprétation de bonne foi
des termes du traité «à la lumière de son objet et de son but», puisque
l’objet et le but des deux Parties au traité n'étaient pas d’autoriser la sai-
sine unilatérale de la Cour. Elle ne met pas en ceuvre la disposition de la
convention sur le recours aux travaux préparatoires parce que, loin de
confirmer le sens que son interprétation a dégagé, les travaux prépara-
toires le contredisent. En outre, la carence de la Cour à déterminer le sens
du traité à la lumière des travaux préparatoires conduit, si ce n’est à une
interprétation déraisonnable du traité lui-même, du moins à une interpré-
tation «manifestement ... déraisonnable» des travaux préparatoires.

Vu que, sur la base des moyens de preuve produits par les deux Parties
dont le caractère exact et complet n’est contesté par aucune d’elles,
Bahreïn a démontré qu’en signant le procès-verbal de Doha son intention

34
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 37

était d’exclure le dépôt d’une requête unilatérale auprès de la Cour; vu
que Qatar n’a réfuté cette démonstration que d’une manière peu convain-
cante; et vu que l’analyse de la Cour sur ce point crucial n’emporte guère
plus la conviction, il s’ensuit que les échanges de lettres de 1987 et le
procès-verbal de 1990 ne suffisent pas à fonder la compétence de la Cour.
La nécessaire intention commune et vérifiable des Parties d’autoriser une
saisine unilatérale de la Cour fait défaut. Cette absence est — ou aurait
dû être — déterminante.

La Cour peut s’estimer fondée à faire abstraction des travaux prépa-
ratoires parce que le sens qu’elle dégage des termes mêmes du procès-
verbal de Doha est «clair». Mais si tel est l’objectif visé par Parrét de la
Cour, cette position est à peine soutenable. Quelque traduction qu’on en
donne, l’expression «al-tarafan», dans le procès-verbal de Doha, est
fondamentalement équivoque: elle peut signifier «conjointement» ou
«séparément», comme la Cour elle-même le reconnaît. Le terme est
intrinsèquement ambigu. Mais l’analyse que la Cour fait d’autres dispo-
sitions du procès-verbal de Doha est-elle de nature à clarifier ce qui est
obscur?

Je ne le pense pas. L'analyse de la Cour cumule plusieurs arguments.
Le premier se fonde sur la disposition du procès-verbal de Doha aux
termes de laquelle «A l'expiration de ce délai, les deux parties pourront
soumettre la question à la Cour internationale de Justice». La Cour sou-
tient que, dans son sens ordinaire, le mot «pourront» vise une possibilité,
voire un droit. En conséquence, en premier lieu et dans son sens le plus
naturel, la disposition confère aux Parties la faculté ou le droit de saisir la
Cour:

«prise comme telle, dans son sens le plus ordinaire, cette expression
n’impose pas une saisine par les deux Parties agissant de concert,
mais permet bien au contraire une saisine unilatérale.» (Par. 35.)

Certes. Mais cette expression n’impose pas davantage une saisine unila-
térale ni n’interdit une saisine conjointe. En ce cas, quels éclaircissements
le mot «pourront» apporte-t-il?

La Cour affirme ensuite qu’il découle de l’expression «A l’expiration
de ce délai» que la saisine unilatérale est réguliére. Selon elle, toute autre
interprétation priverait ce membre de phrase de son effet utile. Mais tel
n’est pas le cas si l’on considère que cette disposition signifiait simplement
qu’il ne serait pas possible de saisir la Cour au cours de la nouvelle
période de cinq mois impartie aux bons offices du Gouvernement saou-
dien, et qu’une telle saisine deviendrait possible à l’expiration de ce délai.

La Cour poursuit en affirmant que le procès-verbal de Doha avait pour
but de «faire progresser le règlement du différend en donnant effet à
l'engagement formel des Parties d’en saisir la Cour» et que ce but sup-
posait la possibilité d’une requête unilatérale, puisque la saisine conjointe
s'était avérée irréalisable. Mais la Cour ne postule-t-elle pas ainsi ce
qui constitue l’objet du différend, à savoir que le but des deux Parties,
en signant le procès-verbal de Doha, était de faire progresser le règlement

35
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 38

du différend en autorisant la saisine unilatérale? Il est tout aussi plausible
de considérer qu’il ressort des événements qui ont eu lieu à Doha que
Bahreïn a maintenu imperturbablement sa position selon laquelle le
différend ne pouvait être réglé que s’il était soumis conjointement à la
Cour dans son intégralité par la voie d’un compromis. Telle pourrait bien
avoir été la position de Bahreïn, même si elle ne représentait pas un
«progrès».

Tout cela ne revient pas à dire que la Cour donne de cette disposition
une interprétation qui n’est pas plausible en considérant qu’à l'expiration
de la nouvelle période dévolue aux bons offices de l’Arabie saoudite les
deux Parties pourraient lui soumettre le différend. Cela revient à dire que
ce n’est pas la seule interprétation possible, ni même nécessairement la
plus plausible. On peut aussi bien faire valoir que ces dispositions du pro-
cès-verbal de Doha signifiaient plutôt: a) que les bons offices de l’Arabie
saoudite consacrés à l’examen au fond du différend entre Bahreïn et
Qatar devaient se poursuivre jusqu’en mai 1991; b) qu’au cours de cette
période le différend ne pourrait être porté devant la Cour; c) qu’à Pexpi-
ration de cette période les deux Parties pourraient soumettre l’affaire à la
Cour; d) qu’au cours de l’examen de l’affaire par la Cour l’Arabie saou-
dite pourrait poursuivre ses bons offices en vue du règlement quant au
fond; et e) qu’au cas où un tel règlement interviendrait les Parties se
désisteraient de leur action devant la Cour.

Quel est l'effet de ces dispositions, selon l’interprétation que je viens

d’en donner, qui n’aurait pu étre obtenu sans elles?
_ Elles indiquent non seulement que l’Arabie saoudite poursuivrait ses
efforts en vue d’un réglement quant au fond, mais aussi qu’au cours de
cette période de cinq mois le différend ne pourrait pas être soumis à la
Cour; à l'expiration de cette période, une telle soumission serait possible.
Le texte présente des ambiguïtés saisissantes quant au point de savoir si
l'affaire pourrait alors être portée devant la Cour conjointement ou sépa-
rément. Mais ces dispositions ne démontrent pas que le document de
Doha signifie qu’à l'expiration de la période de cinq mois chacune des
deux Parties pourrait unilatéralement soumettre l’affaire et en saisir la
Cour valablement. Par respect pour le nouvel effort déployé par l’Arabie
saoudite en vue de régler leurs différends, les Parties sont convenues de
s’interdire de recourir à la Cour pour une période de cing mois; à l’expi-
ration de cette période, «les deux parties pourront soumettre» — non pas
«soumettront» mais «pourront soumettre» l’affaire à la Cour. Le verbe
«pourront» dénote une incertitude et une faculté plutôt qu’une certitude
et une obligation. Pourquoi? On peut soutenir qu’à en juger par l’histo-
rique de leurs négociations il était clair que les Parties pourraient parvenir
ou non à un accord sur les termes d’un compromis. Ainsi, contrairement
à ce qu'a fait la Cour, on peut interpréter le verbe «pourront» comme
étant non pas favorable, mais contraire aux prétentions qataries.

Toutefois, ce qui reste si confus d’après le texte et le contexte du pro-
cés-verbal de Doha devient évident quand on analyse ce procés-verbal a
Paide des travaux préparatoires. Aucun des arguments habituellement

36
DÉLIMITATION ET QUESTIONS (OP. DISS. SCHWEBEL) 39

avancés contre l’utilisation des travaux n’est valable en l’occurrence. En
l’espèce, les travaux préparatoires ne sont pas fragmentaires, ils sont
complets. Aucune des deux Parties n’a laissé entendre qu’ils compre-
naient la moindre pièce supplémentaire; le dossier tout entier a été mis à la
disposition de la Cour. Les travaux préparatoires ne sont pas constitués
de déclarations partiales et intéressées faites par Pune ou l’autre Partie au
cours d’une négociation multilatérale complexe. Au contraire, des négo-
ciations aboutissant à la signature de ce que la Cour a considéré comme
un accord international — bilatéral quant au fond et trilatéral dans
la forme, mais certainement pas le genre d’accord multilatéral complexe
issu d’une conférence à l’échelle mondiale — ont débouché sur un docu-
ment préparatoire concis mais complet qui contient tout ce que les deux
Parties directement concernées avaient à dire sur la question à ce stade de
leur relation. Aucun élément des travaux préparatoires n’est ou n’était
confidentiel ou connu d’une seule Partie. Enfin, les travaux préparatoires
ne sont pas ambigus; au contraire, une appréciation raisonnable de
ceux-ci milite uniquement en faveur de la position de Bahreïn.

La Cour n’explique pas davantage pourquoi les travaux préparatoires
ne lui fournissent aucun moyen de preuve complémentaire déterminant
aux fins de l’interprétation du texte adopté. Mais elle laisse aussi entendre
— en parlant de «recourir à ces moyens complémentaires pour y recher-
cher une confirmation éventuelle de l’interprétation qu’elle a tirée du
texte» — qu’elle fait abstraction des travaux préparatoires parce qu’ils ne
confirment pas le sens que son analyse a dégagé. À mon avis, si telle est
bien la position de la Cour, elle serait difficilement compatible avec une
interprétation de «bonne foi», conformément à la règle qui, selon la
convention de Vienne, s'impose en matière d'interprétation des traités.
Les travaux préparatoires ne témoignent pas moins de l'intention des
parties lorsqu'ils contredisent que lorsqu'ils confirment le sens prétendu-
ment clair du texte ou du contexte des dispositions conventionnelles.

Ces considérations sont particulièrement importantes quand le traité
débattu est interprété de manière à attribuer compétence à la Cour. Si les
travaux préparatoires d’un traité démontrent que les parties n’ont pas eu
pour intention commune de conférer compétence à la Cour, celle-ci ne
peut pas se prévaloir de ce traité pour établir sa compétence.

(Signé) Stephen M. SCHWEBEL.

37
